DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught: a capture and distribution method for coordinating commands produced by input/output devices of a first and a second remote client associated with a same computer session running on a host computer, the capture and distribution method implementing the following operations from the host computer: sending the same sequence of identifiable time marks to each remote client; receiving and temporarily storing the commands coming from the first and second remote clients  for a storage duration, each command being associated with a coordination datum linking  an instant at which the command was produced to a time mark;  sequencing the commands received during the storage duration according to their associated coordination datum; and  successively supplying the sequenced commands to the computer session,  wherein each coordination datum comprises a measurement of a time between an instant at which one of the commands was produced and a time of reception of the associated time mark at one of the remote clients.  The closest prior art, Takahashi, discloses a synchronization system where a sequence ID and order information are transmitted with any command from a remote client which are interpreted to be the time mark and coordination datum respectively.  However, Takahashi fails to disclose each coordination datum comprises a measurement of a time between an instant at which one of the commands was produced and a time of reception of the associated time mark. In Takahashi the coordinating datum are a mere order value which determines the relative order that commands were issued within a frame but are not a measurement of time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715